Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 7 September 2022 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 September 2022.

Claim Objections
Claim 1 objected to because of the following informalities: “comprising: housing” should be changed to “comprising: a housing;”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one force-transmitting element” in claim 2.  Claim limitations “a driving device” of claim 3 and “an advancing device” of claim 4 are not being interpreted under 35 U.S.C. 112(f) because the specification does not distinctly disclose what is being used to define these limitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 7, 8, and 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the limitations following the phrase “in particular” have been considered to be optional.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bischof et al. (US 2005/188798 A1).
Regarding claim 1, Bischof et al. discloses a machining head 20 for the mechanical machining of a workpiece 24, comprising: a housing 42; a housing-side coupling region (between spindle 26 and tool holder 36, see figure 2) for coupling a machining tool 32/36 to be coupled to the machining head, wherein the housing-side coupling region comprises at least one coupling interface (taper, see figure 2) for directly coupling a machining tool to be coupled to the machining head.
Regarding claim 3, Bischof et al. discloses wherein a driving device 44 is arranged or formed in or on the housing 42 and which is designed for generating a driving force for driving of a machining tool 32/36 coupled directly to the housing.
Regarding claim 4, Bischof et al. discloses wherein an advancing device (axial motion controller 104, which may be used to translate the spindle assembly 20, see paragraph [0041]) which is arranged or formed on or in the housing (the axial motion controller would inherently have to be arranged or formed in or on the housing in order to be able to translate the spindle assembly, which has been defined as including the housing 42 and all of the machining components of figure 1), and is designed for generating a thrust force by which a machining tool 32/36 connected to the housing 42 is set in a thrust motion along a thrust axis A.
Regarding claim 5, Bischof et al. discloses wherein the at least one coupling interface (taper) is designed for direct releasable coupling of a machining tool 32/36 to be coupled to the machining head 20 (tool holder 36 is defined as being removable).
Regarding claim 6, Bischof et al. discloses wherein the at least one coupling interface (taper) is designed for direct coupling of a different machining tools to be coupled to the machining head 20 (see paragraph [0026]).
Regarding claim 7, Bischof et al. discloses a further housing-side coupling region (the coupling region between the machining head 20 and the bearing surface upon which it moves axially, see figure 1), wherein the further housing-side coupling region comprises at least one further coupling interface for supporting the housing on a bearing device (being defined by the bearing surface).
Regarding claim 8, Bischof et al. discloses wherein the housing 20 is supported on the bearing device so as to be movable in at least one degree of freedom of movement (axial movement).
Regarding claim 9, Bischof et al. discloses wherein the bearing device comprises at least one coupling region (the coupling region between the machining head 20 and bearing surface) on the bearing device side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (US 2005/188798 A1) in view of Frey (DE 10 2014 211 412 B3).
Regarding claim 2, Bischof et al. discloses the invention substantially as claimed, except Bischof et al. does not disclose wherein the coupling interface comprises at least one force-transmitting element for transmitting a driving force generated by a driving device for driving a machining tool coupled directly to the housing.  Frey teaches the use of a machining tool 10 that comprises a coupling interface 20/22/26 having force-transmitting elements 26 used for the purpose of transmitting a driving force (torque) from a machining head to the machining tool.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the coupling interface of Bischof et al. with the force-transmitting elements as taught by Frey in order to be able to provide additional torque from a machining head to the machining tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        1 December 2022